Ms. Cathyrn E. Hinshaw, Executive Director Arkansas Fire  Police Pension Review Board P.O. Drawer 34164 Little Rock, Arkansas 72203
Dear Ms. Hinshaw:
This is in response to your request for an opinion on whether the provisions of A.C.A. § 24-11-825, which allow a volunteer firefighter to receive local pension plan service credit in more than one Arkansas fire department, override the requirement of A.C.A. § 24-10-301 that firefighters hired after December 31, 1982 be enrolled in the new Local Police and Fire Retirement System ("LOPFI"), rather than in a local plan. In other words, your question is, after 12-31-82, may a local plan cover a new volunteer firefighter, pursuant to A.C.A. § 24-11-825, if that firefighter had been a member of a local plan in a different city rather than the firefighter being covered under LOPFI?
It is my opinion that the answer to your question is "no."
Arkansas Code § 24-11-825 (Cum. Supp. 1991), was enacted in 1987, and allows, as you note, for a volunteer firefighter to receive credited service in more than one local fire department in Arkansas if certain conditions are met. This act applies to service covered by local pension plans. A.C.A. §24-11-825(a)(2)(B), and (a)(3).
Your question arises because another statute, A.C.A. § 24-10-301
(Cum. Supp. 1991), requires that firefighters first employed on or after January 1, 1983 be enrolled in LOPFI and not a local plan. A.C.A. § 24-10-301(a)(1) and (a)(3) (Cum. Supp. 1991).See also § 24-10-302(b)(2) and(c). You thus inquire whether a volunteer firefighter, after serving in one city and being covered by a local plan, may move to another city and be covered by that city's local plan instead of LOPFI, under the provisions of A.C.A. § 24-11-825.
In my opinion, § 24-11-825 does not stand for the proposition that "transferee" volunteer firefighters may become enrolled in local plans despite the provisions of A.C.A § 24-10-301 and §24-10-302. This statute (§ 24-11-825) merely provides for combined credited service where service has been, under existing eligibility laws, rendered and covered by more than one local pension plan. It does not address the eligibility of these firefighters for membership in LOPFI as opposed to a local plan. It simply provides that where a firefighter has been eligible, according to law, over the years, for credited service in localplans, he may receive credited service in each of them (if certain conditions are met). I cannot conclude, based upon the language of this statute, that it was intended to in any way modify or amend the provisions of A.C.A. §§ 24-10-301 or 302.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh